Citation Nr: 1130891	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to October 12, 2006, and from December 1, 2006, forward, for service-connected right knee injury, status post meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran provided testimony at a December 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.

In February 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was granted a temporary total disability rating for his right knee disability from October 12, 2006 to November 30, 2006.  As this is the highest disability rating allowed, entitlement to an increased rating for this time period is not currently before the Board.  


FINDING OF FACT

Prior to October 12, 2006, and from December 1, 2006, forward, the Veteran's right knee disability is manifested by subjective complaints of pain.  There is no objective evidence of subluxation or lateral instability, ankylosis, impairment of the tibia or fibula, limitation of extension, or limitation of flexion of 30 degrees or less.  

CONCLUSION OF LAW

Prior to October 12, 2006, and from December 1, 2006, forward, the criteria for a disability rating in excess of 10 percent for the service-connected right knee injury, status post meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5260 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In a March 1996 rating decision, the Veteran was granted service connection for a right knee injury and assigned a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  In the December 2005 rating action on appeal, the RO continued the 10 percent rating under Diagnostic Code 5260.  In a March 2007 rating decision, the RO continued the 10 percent disability rating under Diagnostic Code 5260 and granted a temporary total disability rating from October 12, 2006 to November 30, 2006, for surgical treatment necessitating convalescence.  

As an initial matter, the Board notes that the Veteran has been reported to have arthritis during treatment; however, there are no x-ray findings of record showing that the Veteran had arthritis or degenerative changes of the right knee.  In fact, x-ray findings have been normal throughout the appellate period.  Arthritis must be established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Therefore, the rating criteria for arthritis are not for application in this case.

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

During the August 2005 VA examination, the Veteran's range of motion was 0 to 140 degrees with tenderness on examination.  The examiner stated that there was no pain, fatigue, weakness, lack of endurance, or incoordination and he could not determine any additional limitation in degrees without resort to speculation.  During the November 2005 VA examination, the Veteran's range of motion was 0 to 118 of the right knee with pain occurring at 118 degrees of flexion.  The examiner stated that the joint function was limited by pain on repetitive use, but there was no additional limitation by fatigue, weakness, lack of endurance, or incoordination on repetitive use.  In a July 2009 VA examination, the Veteran's range of motion following repetitive use was 0 to 140, with pain beginning at 130 degrees of flexion.  The Veteran had pain, fatigue, weakness, lack of endurance, and incoordination on repetitive use, pain being the major factor.  During the July 2010 VA examination, the Veteran's range of motion was 0 to 125.  The examiner reported that he was unable to test the Veteran for additional functional limitation due to pain in the right knee.  However, the examiner did state that there was no objective evidence of pain following repetitive motion.  

Regarding range of motion of the right knee, the Board finds that a rating higher than 10 percent is not warranted as the Veteran's range of motion at worse during the entire appellate period was 0 to 118.  As such, a higher rating based on limitation of motion for the Veteran's right knee disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

An increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Review of the medical records reveals that the Veteran did exhibit tenderness of the right knee during treatment and VA examinations.  However, additional functional limitation was not evident during the VA examinations afforded to the Veteran.  As shown above, during the August 2005 and November 2005 VA examinations, the examiners specifically found that there was no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  The July 2009 VA examination did note that the Veteran had pain, fatigue, weakness, lack of endurance, and incoordination on repetitive use, pain being the major factor; however, following repetitive use, pain began at 130 degrees of flexion.  Although the examiner was unable to test the Veteran for additional functional limitation due to pain in the right knee during the July 2010 VA examination, the examiner did find that there was no objective evidence of pain following repetitive motion.  Therefore, as the objective evidence does not demonstrate additional functional limitation on repetitive motion, a higher disability rating is not warranted based on DeLuca standards.   

In order to warrant a 20 percent evaluation based upon limitation of motion there must be the actual or functional equivalent of limitation of flexion to 30 degrees or the actual or functional equivalent of limitation of extension to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board has considered the Veteran's complaints of pain in his right knee.  However, the objective evidence reveals that the Veteran's range of motion has been within or nearly within normal limits and, therefore, a higher rating under Diagnostic Code 5260 is not warranted.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Separate compensable ratings may be assigned when limitation of knee motion is compensable.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran was diagnosed as having a torn lateral meniscus of the right knee, for which he underwent a meniscectomy of the right knee in October 2006.  The Board finds, however, that a separate disability rating is not warranted in this case.  During private and VA treatment, the Veteran complained of having instability.  However, the record lacks evidence of objective findings of instability on physical examination.  In fact, during private and VA treatment during the appellate period, the Veteran's right knee was stable on examination.  During the August 2005 and November 2005 VA examinations, McMurray test of the right knee was normal.  The November 2005 VA examination also noted that drawer testing was normal.  Finally, the July 2010 VA examination report shows that the Veteran did not have instability of the right knee.  Based on the objective medical evidence of record, the Veteran does not have instability of the right knee.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted.  

The Board has considered whether an additional or higher rating would be available under other Diagnostic Codes.  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  The Veteran did complain of locking of his right knee during the December 2009 hearing; however, there is no evidence of a dislocated semilunar cartilage (Diagnostic Code 5258).  Therefore, these Diagnostic Codes are not applicable.  

In deciding the Veteran's increased evaluation claim, the Board has considered the whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's right knee disability should be increased for any separate periods (other than the period October to December 2006 when a temporary total rating was in effect) based on the facts found during the whole appeal period.  The evidence of record in connection with this claim supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  During the December 2009 hearing, the Veteran stated that although he did not miss work due to his right knee disability, he had to change positions at work due to his right knee disability that resulted in a significant pay cut.  Furthermore, in a statement received in May 2011, the Veteran stated that he lost approximately $50,000 of salary due to his right knee disability by taking a desk job, although he had not missed any work.  Based on the Veteran's statements, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, tenderness, and minimal limitation of flexion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  He does not have objective evidence of instability, although he complains of such.  The effects of pain and functional impairment also have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice was sent in August 2005, June 2009, and April 2010 and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 12, 2006, and from December 1, 2006, forward, for service-connected right knee injury, status post meniscal tear, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


